TDCJ Offender Details                                                                            Page 1 of 2

                                                                                           %3,5^3-o
• UJmMJJMJiUMJJAHMIMMIUJIM                                     Q^H                       New.Offender Search




 Offender Information Details

   Return to Search list




 SID Number:                                   07820235

 TDCJ Number:                                  01823309

 Name:                                         WOODARD.JACOB

 Race:                                         B

 Gender:                                       M

 DOB:                                          1992-12-23

 Maximum Sentence Date:                        LIFE WITHOUT PAROLE

 Current Facility:                             ALLRED

 Projected Release Date:                       LIFE WITHOUT PAROLE

 Parole Eligibility Date:                      LIFE WITHOUT PAROLE

 Offender Visitation Eligible:                 YES

 Information providedis updated once dailyduring weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                   Offender is not scheduled for release at this time.


 Scheduled Release Type:                   Will be determined when release date is scheduled.


 Scheduled Release Location:               Will be determined when release date is scheduled.




 Offense History:
    Offense                      Sentence                     Case      Sentence (YY-MM-
                     Offense                       County
      Date                          Date                       No.            DD)
                      CAPITAL
    2012-02-07                    2012-11-09       ANGELINA 2012-0227       5555-55-55
                      MURDER




http://offender.tdcj .texas.gov/OffenderSearch/offenderDetail.action?sid=07820235                   7/1/2015